     Case 2:18-cv-00767-KJM-JDP Document 34 Filed 11/13/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                       UNITED STATES DISTRICT COURT

 9                               FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    LEANDRO LEONEL GONZALEZ                           Case No. 2:18-cv-00767-KJM-JDP (PC)
      CASTILLO,
12                                                      ORDER CONSTRUING PLAINTIFF’S
                            Plaintiff,                  FILING AS A MOTION AND DENYING
13                                                      THE MOTION WITHOUT PREJUDICE
               v.
14                                                      ECF No. 31
      E. OCHOA,
15
                            Defendant.
16

17
              On October 13, 2020, plaintiff requested a court settlement conference. ECF No. 31.
18
     Defendant, however, does not believe that a settlement conference would be beneficial at this
19
     time. ECF No. 33. Thus, the court will not mandate a settlement conference at this time. The
20
     parties are encouraged to reconsider settlement after the close of discovery.
21
              Accordingly,
22
              1. The court construes plaintiff’s filing, ECF No. 31, as a motion.
23
              2. Plaintiff’s motion for a settlement conference, ECF No. 31, is denied without
24
                    prejudice.
25

26   IT IS SO ORDERED.
27

28   Dated:         November 12, 2020
     Case 2:18-cv-00767-KJM-JDP Document 34 Filed 11/13/20 Page 2 of 2


 1                                         JEREMY D. PETERSON
                                           UNITED STATES MAGISTRATE JUDGE
 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                           2
